Citation Nr: 1413154	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran in this case (and a proper claimant for dependency and indemnity compensation (DIC) benefits based on his service).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant/claimant alleges that she is the surviving spouse of a Veteran who had recognized active service from December 8, 1941, to January 11, 1943, was a prisoner of war (POW) of the Japanese from May 10, 1942, to January 11, 1943, and is presumed to have died in October 1944.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 determination of the Manila Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in May 2009 and April 2010, when it was remanded to provide the appellant proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), and in May 2013, when it was remanded for additional development, to include recertification of service.  At the appellant's request, a hearing before the Board in this matter was scheduled in March 2009; she withdrew the hearing request in writing in August 2009.

The Board notes that, while the issue was previously characterized as entitlement to DIC, whether the claimant is a proper claimant for the benefits sought is a threshold matter in any claim seeking VA benefits.  If not, that is where the analysis must end.  As the most recent development found that the appellant is not the "surviving spouse" of the Veteran based on whose service DIC is claimed, the issue is characterized that that is the issue being addressed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.




REMAND

At the outset, the Board recognizes that the claimant's reopened DIC claim has been pending since 2005 and that there have been previous remands to provide notice and for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim, facts that have become muddled by virtue of the appellant's inconsistent submissions over the years.  See 38 C.F.R. § 3.159.

Specifically, the claim was last remanded in May 2013 for the RO to recertify recognized service for the Veteran upon whose service the claim is premised and to provide an explanation as to how that determination was made.  The RO was also to arrange for exhaustive development regarding the date the Veteran died (and the basis for such finding) and whether his death was due to disease or injury acquired during service (to include as due to deprivations and maltreatment suffered as a POW).

The National Personnel Records Center (NPRC) certified the service of the deceased Veteran based  on whose service DIC is claimed, but determined that discrepancies in the appellant's submissions regarding his  place of birth (originally stated by the claimant in 1954 as unknown) and marital status (military records and family members note that he was single) exceeded the variation threshold allowed.  The NPRC found that the deceased Veteran based upon whose service this claim is made was not the appellant's (deceased) spouse, raising the issue of whether she is a proper claimant for the benefit sought, which requires further development. 

The NPRC's determination appears to be based on inferences drawn from partial evidence and does not account for all evidence submitted (e.g., marriage certificate listing a place of birth consistent with military records regarding the Veteran in question).  In addition, the RO did not make a credibility determination as to the claimant's assertion of marriage to the Veteran in question; such credibility issue is clearly raised by the NPRC's determination that the appellant was not married to the Veteran whose original service records she provided in 1955.  Given that the appellant has provided evidence (with the Veteran's correct place of birth) documenting her marriage to the Veteran, the claim cannot be rejected without a credibility assessment and accounting for all pertinent evidence in the record.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should arrange for exhaustive development to authenticate the marriage certificates submitted by the claimant, and determine whether her assertion of marriage to an individual with the same name, parents, and place and date of birth as the Veteran in question is credible.

2.  Thereafter, the RO should make a formal finding as to whether the appellant is indeed (as claimed) the "surviving spouse" of the Veteran, based on whose service DIC is claimed.  The RO should make all necessary credibility assessments, account for all evidence weighing for and against recognition of the appellant as the surviving spouse of the Veteran, and explain the reasoning for its determination that the appellant is/or is not the surviving spouse of the Veteran in this case.  If the appellant is found to not be the surviving spouse of the Veteran, she should be notified of such determination and of her appellate rights in that matter .

3.  If and only if the claimant is found to be the surviving spouse of the Veteran/a proper claimant for DIC benefits based on his service, the RO should arrange for exhaustive development to determine when the Veteran died (i.e., whether it was in line of duty) and whether his death was due to disease or injury acquired in service (including due to deprivations and maltreatment as a POW).  The factual data that support these determinations should be explained for the record in detail (to include an explanation as to why any submissions to the contrary are rejected).

4.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

